DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 12/16/2021 is acknowledged.  The traversal is on the ground(s) that the cited prior art does not teach the amended claims.  It is firstly noted all new claims have been presented in response to the restriction requirement.  The arguments are not persuasive in view of the teachings discussed below. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the second salt" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “at least one second salt”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (WO 2016031885).
Regarding Claim 16, Ogasawara (‘885) teaches a sterile-filtered liquid composition comprising (a) a lactase (See Abs., Claims 1-4, p. 2, para. 9+, p. 4, para. 1+, FIG-7, where salts are added as an aggregation inhibitor.), (b) at least one salt having a monovalent cation, wherein the concentration of the at least one salt is 0.01-5% w/w (See bottom of p. 7 and FIG-7, including salt at 0.5, 1 or 5 mM which equates to 0.006, 0.02 or 0.03 wt %.); and (c) a polyol (See p. 2, para. 8 to p. 3, para. 12.), 

    PNG
    media_image1.png
    434
    749
    media_image1.png
    Greyscale


 Regarding the cation, Applicant does not set forth any non-obvious unexpected results for selecting one salt and cation over another.
Ogasawara (‘885) teaches that a key to providing an effective and efficient sterile-filtered liquid lactase preparation is to minimize aggregation and aggregation is created by interaction between the substances in the lactase solution (See p. 2, para. 7+.).  A way to reduce aggregation and subsequent clogging is to add an aggregation inhibitor including metal ions or salts thereof (See p. 2, para. 7+.).
It would have been obvious to a person having ordinary skill in the art that NaCl with the monovalent Na cation being a very famous salt found in food.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select NaCl with its monovalent Na cation for Ogasawara’s (‘885) preparation to minimize aggregation and thus an effective sterile-filtered liquid lactase preparation that can be used as intended.
Regarding the lactase/salt concentration, Applicant does not set forth any non-obvious unexpected results for selecting one lactase/salt concentration over another.
Regarding the type of polyol, it is noted that Applicant does not set forth any non-obvious unexpected results for selecting one type over another.  It would have been within the skill set and obvious to a person having ordinary skill in the art to select a polyol that is effective for its intended use.
It would have been within the skill set and obvious to a person having ordinary skill in the art at the time of filing to select an effective amount of lactase/salt to provide a sterile-filtered liquid lactase preparation that is usable as intended.
Regarding Claim 17, Ogasawara (‘885) teaches the preparation discussed above, however, fails to expressly disclose wherein the salt is a salt of Na+, K+ or NH4+.
Applicant does not set forth any non-obvious unexpected results for selecting one salt and cation over another.
It would have been obvious to a person having ordinary skill in the art that NaCl with the monovalent Na cation being a very famous salt found in food.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select NaCl with its monovalent Na cation for Ogasawara’s (‘885) preparation to minimize aggregation and thus an effective sterile-filtered liquid lactase preparation that can be used as intended.
Regarding Claim 18, Ogasawara (‘885) teaches the preparation discussed above, however, fails to expressly disclose wherein the salt is selected among NaCl, KCl, NH4+Cl, Na2SO4, K2SO4, (NH4)2SO4, or a combination thereof.
Applicant does not set forth any non-obvious unexpected results for selecting one salt and cation over another.
It would have been obvious to a person having ordinary skill in the art that NaCl with the monovalent Na cation being a very famous salt found in food.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select NaCl with its monovalent Na cation for Ogasawara’s (‘885) preparation to minimize aggregation and thus an effective sterile-filtered liquid lactase preparation that can be used as intended.
Regarding Claim 19, Ogasawara (‘885) teaches the preparation discussed above including a polyol (See p. 3, para. 3+.), however, fails to expressly disclose further comprises a polyol at a concentration of 10-70% w/w.
Applicant does not set forth any non-obvious unexpected results for selecting one concentration over another.
It would have been within the skill set and obvious to a person having ordinary skill in the art at the time of filing to select an effective amount of polyol to provide a sterile-filtered liquid lactase preparation that is usable as intended.
Regarding Claim 22, Ogasawara (‘885) teaches the preparation comprising at least one salt having a divalent cation (See p. 4, para. 1.).
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (WO 2016031885) in view of Pedersen et al. (WO 2014/184189).
Regarding Claim 20, Ogasawara (‘885) teaches the preparation discussed above, however, fails to expressly disclose wherein the lactase has an amino acid sequence which is at least 50% identical to SEQ ID NO: 1.
Pedersen (‘189) teaches the claimed SEQ as being a well known alternative enzyme (See p. 5, ll. 12-22.), 

    PNG
    media_image2.png
    455
    774
    media_image2.png
    Greyscale

thus, it would have been obvious to use for Ogasawara’s (‘885) preparation to provide a composition that can be used as intended.
Regarding Claim 21, Ogasawara (‘885) teaches the preparation discussed above, however, fails to expressly disclose wherein the lactase has a C-terminal end corresponding to amino acid 1304 of SEQ ID NO: 1.
Pedersen (‘189) teaches the claimed SEQ as being a well known alternative enzyme (See p. 5, ll. 12-22.), thus it would have been obvious to use for Ogasawara’s (‘885) preparation to provide a composition that can be used as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 22, 2021